IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 106 MAL 2016
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
FRANK DAVID MELOGRANA, JR.,                 :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 16th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.